Exhibit 10.1
 
AMENDED AND RESTATED
SECURITIES PURCHASE AGREEMENT



This AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT, dated as of
___________, 2015 (this “Agreement”), by and between Leo Motors, Inc., a Nevada
corporation (the “Company”), and the individual identified on the signature page
to this Agreement (the “Purchaser”).
 
RECITALS


A.    This Agreement amends and restates in its entirety that Securities
Purchase Agreement dated June 24, 2015 by and between the Company and the
Purchaser.


B.     Purchaser desires to purchase from the Company and the Company desires to
sell to Purchaser certain of the Company’s 4% Convertible Promissory Note, in
the aggregate face amount of KRW __________, in the form of Exhibit A attached
hereto (the “Note”) and Common Stock Purchase Warrant, each to purchase up to a
certain number of shares of the common stock (the “Common Stock”) of the
Company, in the form of Exhibit B attached hereto (individually, the “Warrant”
and collectively with the Note, the “Securities”).  The face amount of the Note
the Purchaser has committed to purchase, and the amount of the purchase price
thereof to be paid to the Company by the Purchaser (a “Commitment”) is listed on
the signature page such Purchaser executes and delivers to the Company.


C.    The Company’s sale of the Securities to the Purchaser will be made in
reliance upon the provisions of Section 4(a)(2) under the Securities Act of
1933, as amended (the “Securities Act”), Rule 506 of Regulation D promulgated by
the Securities and Exchange Commission (the “SEC”) thereunder, and other
applicable rules and regulations of the SEC and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to the transactions contemplated hereby.


D.    Subject to the terms and provisions of the Note, at any time when any
amount of principal or interest of the Note shall be outstanding, such unpaid
amounts shall be convertible, at the election of the Purchaser, into Common
Stock at a price of $0.15 per share (the “Conversion Price”), subject to certain
adjustments as set forth in the Note.


E.    Subject to the terms and provisions of the Warrant and this Agreement, the
Warrant shall be issued three months after the Note is issued to the Purchasers
hereunder and shall be exercisable at $0.15 per share (the “Exercise Price”),
for ______________  shares of Common Stock of the Company.
 
 
1

--------------------------------------------------------------------------------

 


AGREEMENT


NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Purchaser and the Company
hereby agree as follows:


1.           Purchase of the Note and Warrant.  On the terms and subject to the
conditions set forth in this Agreement and in the Note and Warrant, the
Purchaser shall purchase from the Company and the Company shall sell to the
Purchaser the Securities.
 
2.           Purchaser’s Representations, Warranties and Covenants. In order to
induce the Company to sell and issue the Securities to the Purchaser under one
or more exemptions from registration under the Securities Act, the Purchaser
represents and warrants to the Company, and covenants with the Company, that, as
of the date hereof and as of each Closing Date (except as otherwise set forth
herein):
 
 (a)           (i) Such Purchaser has the requisite power and authority to enter
into and perform this Agreement, and each of the other agreements entered into
by the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”), and to purchase the
Securities in accordance with the terms hereof and thereof.
 
(ii) The execution and delivery of the Transaction Documents by the Purchaser
and the consummation by it of the transactions contemplated thereby have been
duly and validly authorized by the Purchaser's organizational documents (if any)
and no further consent or authorization is required by the Purchaser.
 
(iii) The Transaction Documents have been duly and validly executed and
delivered by the Purchaser.
 
(iv) The Transaction Documents, and each of them, constitutes the valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.
 
(b) The execution, delivery and performance of the Transaction Documents by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
thereby will not conflict with or constitute a default under any agreement or
instrument to which the Purchaser is a party or by which the Purchaser is bound.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) The Purchaser understands that the Securities are “restricted securities”
and have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Securities as principal for its own account
and not with a view to or for distributing or reselling such Securities or any
part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of such Securities in violation of
the Securities Act or any applicable state securities law (this representation
and warranty not limiting the Purchaser’s right to sell the Securities in
compliance with applicable federal and state securities laws).  The Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.
 
(e) The Purchaser acknowledges that the Securities have been offered to it in
direct communication between itself and the Company and not through any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over the
television or radio or presented in any seminar or any other general
solicitation or general advertisement.
 
(f) The Purchaser acknowledges that the Company has given it access to all
information relating to the Company’s business that it has requested.  The
Purchaser has reviewed all materials relating to the Company’s business, finance
and operations which it has requested and the Purchaser has reviewed all of such
materials as the Purchaser, in the Purchaser’s sole and absolute discretion
shall have deemed necessary or desirable. The Purchaser has had an opportunity
to discuss the business, management and financial affairs of the Company with
the Company’s management.   Specifically but not by way of limitation, the
Purchaser acknowledges the Company’s publicly available filings made
periodically with the SEC, which filings are available at www.sec.gov and which
filings the Purchaser acknowledges reviewing or having had the opportunity of
reviewing.
 
 (g) The Purchaser acknowledges that it has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (i) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision in connection therewith;
(ii) protecting its own interest; and (iii) bearing the economic risk of such
investment for an indefinite period of time.  The undersigned hereby agrees to
indemnify the Company thereof and to hold the Company and the officers,
directors and employees thereof harmless against all liability, costs or
expenses (including reasonable attorneys’ fees) arising by reason of or in
connection with any misrepresentation or any breach of warranties of the
undersigned contained in this Agreement, or arising as a result of the sale or
distribution of the Securities or the Common Stock issuable upon conversion of
the Note or exercise of the Warrant, by the undersigned in violation of the
Securities Act, the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or any other applicable law, either federal or state.  This subscription
and the representations and warranties contained herein shall be binding upon
the heirs, legal representatives, successors and assigns of the Purchaser
 
 
3

--------------------------------------------------------------------------------

 
 
(h) The Purchaser is familiar with the definition of an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D of the Securities Act and
represents and warrants to the Company that it is (and was at such time it was
offered the Securities) an accredited investor, on each Closing Date, and will
be an accredited investor on each date which it converts the Note or exercises
the Warrant.  Such Purchaser is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act. If the Purchaser is not a resident of the
United States, the Purchaser is not a “U.S. person” as that term is defined in
Rule 902 of Regulation S promulgated under the Securities Act of 1933, as
amended.
 
(i) Commencing on the date on which the Purchaser received a term sheet from the
Company or any representative or agent of the Company (written or oral) setting
forth the material terms of the transactions contemplated hereunder, until the
date on which the Purchaser’s Note and Warrant are no longer outstanding, the
Purchaser has complied and will comply with the provisions of Section 9 of the
Exchange Act, and the rules and regulations promulgated thereunder, with respect
to transactions involving the Common Stock. Commencing on the date on which the
Purchaser received a term sheet from the Company or any representative or agent
of the Company (written or oral) setting forth the material terms of the
transactions contemplated hereunder, until the date on which the Purchaser’s
Note and Warrant are no longer outstanding, the Purchaser has not and will not
sell the Company's Common Stock short or engage or engaged in any hedging
transactions in the Company’s Common Stock, either directly or indirectly,
through its affiliates, principals, agents or advisors.
 
(j) The Purchaser is aware that the Note and the Warrant, and the shares of
Common Stock issuable upon conversion of the Note or exercise of the Warrant may
only be disposed of in compliance with state and federal securities laws.  In
connection with any transfer of the Note and the Warrant, and the shares of
Common Stock issuable upon conversion of the Note or exercise of the Warrant,
the Company may require the transferor thereof to provide to the Company an
opinion of counsel, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. Further,
the Purchaser understands and acknowledges that any certificates evidencing the
Note, the Warrant or the shares of Common Stock issuable upon conversion of the
Note or exercise of the Warrant will bear a legend in substantially the
following form:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE
SECURITIES LAWS (COLLECTIVELY, “SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED FOR SALE UNDER ALL
APPLICABLE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY, IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY, ANY SUCH OFFER,
SALE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION OR QUALIFICATION
REQUIREMENTS OF SUCH SECURITIES LAWS.
 
 
4

--------------------------------------------------------------------------------

 
 
(k) The Purchaser understands and acknowledges that the Note, the Warrant and
any shares of Common Stock issuable upon conversion of the Note or exercise of
the Warrant, may only be disposed of pursuant to either (i) an effective
registration statement under the Securities Act or (ii) an exemption from the
registration requirements of the Securities Act.
 
(l) The Purchaser understands and acknowledges that the Company has neither
filed a registration statement with the SEC or any state authorities nor agreed
to do so, nor contemplates doing so in the future for the transactions
contemplated by this Agreement or the other Transaction Documents, and in the
absence of such a registration statement or exemption, the Purchaser may have to
hold the Note, the Warrant and any shares of Common Stock issuable upon
conversion of the Note or exercise of the Warrant, indefinitely and may be
unable to liquidate any of them in case of an emergency.
 
(m) The Purchaser is not and will not be required to be registered as a “dealer”
under the Exchange Act, either as a result of its execution and performance of
its obligations under this Agreement or otherwise.
 
(n)  The Purchaser understands and acknowledges that proceeds raised in
connection with this Agreement will be used by the Company in its sole
discretion.
 
(o) The Purchaser understands that it is liable for its own tax liabilities and
has obtained no tax advice from the Company in connection with the purchase of
the Securities.
 
(p) The Purchaser will not pay or receive any finder’s fee or commission in
respect of the consummation of the transactions contemplated by this Agreement.
 
                       (q)  Purchaser hereby agrees and acknowledges that it has
been informed of the following:  (i) there are factors relating to the
subsequent transfer of any of the Securities or shares of Common Stock
underlying the Note and Warrant that could make the resale of such Securities or
shares of Common Stock underlying the Note and Warrant difficult; and (ii) there
is no guarantee that the Purchaser will realize any gain from the purchase of
the Securities; and (iii) the purchase of the Securities involves a high degree
of risk and is subject to many uncertainties (including, without limitation, the
risks disclosed in the Company’s filings with the SEC, including without
limitation, under “Risk Factor” in the Company’s Form 10-K for the year ended
December 31, 2014).  The Purchaser acknowledges that it understands that these
risks and uncertainties may adversely affect the Company’s business, operating
results and financial condition, and that the trading price for the Common Stock
could decline substantially and Purchaser could lose all or part of its
investment.
 
 
5

--------------------------------------------------------------------------------

 
 
         3.    Company’s Representations, Warranties and Covenants. The Company
represents and warrants to the Purchasers that:
 
(a) The Company is a corporation duly organized and validly existing in good
standing under the laws of the State of Nevada, and has the requisite corporate
power and authorization to own its properties and to carry on its business as
now being conducted.
 
(b)           (i) The Company has the requisite corporate power and authority to
enter into and perform this Agreement, and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
the Transaction Documents, and to issue the Note and Warrant in accordance with
the terms hereof and thereof.
 
(ii) the execution and delivery of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby,
including without limitation the reservation for issuance and the issuance of
the Note and Warrant pursuant to this Agreement, have been duly and validly
authorized by the Company's Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors, or its
shareholders.
 
(iii) The Transaction Documents have been duly and validly executed and
delivered by the Company.
 
(iv) The Transaction Documents, and each of them, constitutes the valid and
binding obligation of the Company enforceable against the Company in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.
 
(c) The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
thereby will not conflict with or constitute a default under any agreement or
instrument to which the Company is a party or under any organizational documents
of the Company.
 
4.           Closing and Deliverables.


(a) The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur on the Closing Date on or prior to ____________, 2015
(“Closing Date”) at such location as may be agreed to by the parties provided
that the Company shall have received copies of this Agreement executed by each
respective Purchaser. At the Closing:


(i) each Purchaser shall deliver to the Company immediately available funds, by
check or by wire transfer (bank wiring instructions as set forth in Exhibit C)
in an amount equal to the amount of such Purchaser’s Commitment as set forth
beside the name of such Purchaser on such Purchaser’s signature page hereto; and
 
 
6

--------------------------------------------------------------------------------

 


(ii) the Company shall deliver to the Purchaser (x) a Note (which will be
counter-signed by the Purchaser), in the Principal Amount equal to the
Purchaser’s Commitment and (y) a Warrant to purchase __________ shares of the
Company’s Common Stock at the Exercise Price.  The Note will be dated as of the
Closing Date.


5.           Miscellaneous.
 
(a). Each party shall pay the fees and expenses of its own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transactions Documents.
 
(b) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile signature or signature transmitted by e-mail
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature.
 
(c) The headings of this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement. Whenever
required by the context of this Agreement, the singular shall include the plural
and neutral shall include the masculine and feminine.
 
(d) If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.
 
(e) This Agreement and the Note and Warrant represent the final agreement
between the Purchasers and the Company with respect to the terms and conditions
set forth herein, and, the terms of this Agreement and the Note and Warrant may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  No provision of this Agreement and the Note and
Warrant may be amended other than by an instrument in writing signed by the
Purchaser and the Company, and no provision hereof or thereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought.
 
(f) Any notices or other communications required or permitted to be given under
the terms of this Agreement must be in writing and will be deemed to have been
delivered (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:
 
 
7

--------------------------------------------------------------------------------

 
 
If to the Company:


Leo Motors, Inc.
3887 Pacific Street
Las Vegas, NV 89121
Attn:        Shi Chul Kang Co-Chief Executive Officer
 Jun Heng Park, Co-Chief Executive Officer
Facsimile: +82 70-4699-3585


If to a Purchaser:


to the address set forth on the Purchaser’s signature page hereto.
 
Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.
 
(g) This Agreement may not be assigned by any Purchaser.
 
(h) This Agreement is intended for the benefit of the parties hereto and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(i) The representations and warranties of the Purchasers and the Company
contained herein shall survive the Closing and the termination of this Agreement
and the other Transaction Documents.
 
(j) The Purchasers and the Company shall consult with each other in issuing any
press releases or otherwise making public statements with respect to the
transactions contemplated hereby and no party shall issue any such press release
or otherwise make any such public statement without the prior consent of the
other party, which consent shall not be unreasonably withheld or delayed, except
that no prior consent shall be required if such disclosure is required by law or
the rules and regulations of the SEC.
 
(k) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby.
 
 
8

--------------------------------------------------------------------------------

 
 
(l) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party, as the parties mutually agree
that each has had a full and fair opportunity to review this Agreement and the
other Transaction Documents and seek the advice of counsel on it and them.
 
(m) The Purchaser and the Company each shall have all rights and remedies set
forth in this Agreement and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which the Purchaser has by law. Any person having any rights under any provision
of this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any default
or breach of any provision of this Agreement, including the recovery of
reasonable attorney’s fees and costs, and to exercise all other rights granted
by law.
 
(n)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada applicable to contracts made and to be performed
wholly within such state. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the County of Clark,
State of Nevada for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding.
 
[remainder of page intentionally left blank]
 
 
 
9

--------------------------------------------------------------------------------

 
                            
IN WITNESS WHEREOF the Purchaser and the Company have executed this Agreement as
of the date first above written.


THE COMPANY
     
LEO MOTORS, INC.
         
By:__________________________
 
Name: Shi Chul Kang
 
Title:  Co-Chief Executive Officer
         
By:__________________________
 
Name: Jun Heng Park
 
Title:  Co-Chief Executive Officer
         
THE PURCHASER
         
_______________________________
____________________
Name (signature)
Amount of Commitment
 
(KRW)
_______________________________
 
Print Name
   
______________
_______________________________
Date
   
_______________________________
 
Address
     
_______________________________
 
Phone Number
     
_______________________________
 
Fax Number
     
_______________________________
 
Social Security Number
     
_______________________________
 
E-mail Address

 
 
10

--------------------------------------------------------------------------------

 